Moyer, C.J.,
dissenting.
{¶ 17} I respectfully dissent. In recommending that respondent be indefinitely suspended for his misconduct, the board considered the aggravating and mitigating factors listed in Section 10 of the Rules and Regulations Governing Procedure on Complaints and Hearings Before the Board of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”). As aggravating factors, thé board found that respondent had spoken dishonestly to Daniel Hall and the Mantzes during his representation of them, had engaged in a pattern of misconduct, and had committed multiple offenses. BCGD Proc.Reg. 10(B)(1)(b), (c), (d), and (f). And though respondent was generally cooperative during the disciplinary process, he failed to provide proof of his insurance coverage as he had promised. BCGD Proc.Reg. 10(B)(1)(e). Also, the board noted that respondent had failed to acknowledge the wrongful nature of his conduct in connection with his representation of William Hartman and the Mantzes, that he had caused harm to vulnerable clients, and that he had failed to provide restitution to those clients. BCGD Proc.Reg. 10(B)(1)(g), (h), and (i).
{¶ 18} The majority agrees that respondent violated all of the provisions recited above, but finds that a more lenient sanction than the one recommended by the board is appropriate.
{¶ 19} On at least three separate occasions, respondent accepted legal fees and failed to perform any legal work. “Taking retainers and failing to carry out contracts of employment is tantamount to theft of the fee from the client.” Cincinnati Bar Assn. v. Weaver, 102 Ohio St.3d 264, 2004-Ohio-2683, 809 N.E.2d 1113, ¶ 16. Compounding matters, respondent falsely told a client that he had filed legal documents when in fact he had not. “[W]hen faced with misappropriation and other professional misconduct * * *, including misrepresentations of filings never made, we have imposed our strictest sanction.” (Emphasis added.) Id.
Richard B. Hauser, for relator.
{¶ 20} The majority noted also that respondent failed to fully cooperate with the disciplinary investigation. “As we have consistently held, neglect of legal matters and the failure to cooperate in the ensuing disciplinary investigation warrant an indefinite suspension from the practice of law.” Columbus Bar Assn. v. Torian, 106 Ohio St.3d 14, 2005-Ohio-3216, 829 N.E.2d 1210, ¶ 17, citing Disciplinary Counsel v. Treneff, 104 Ohio St.3d 336, 2004-Ohio-6562, 819 N.E.2d 695, ¶ 16. Given this court’s extensive jurisprudence in this area, an indefinite suspension is warranted. Disciplinary Counsel v. Griffith, 104 Ohio St.3d 50, 2004-Ohio-5991, 818 N.E.2d 226; Lorain Cty. Bar Assn. v. Kaderbek, 100 Ohio St.3d 295, 2003-Ohio-5754, 798 N.E.2d 607; Disciplinary Counsel v. Washington, 97 Ohio St.3d 483, 2002-Ohio-6723, 780 N.E.2d 571; Cincinnati Bar Assn. v. Watson (2001), 92 Ohio St.3d 413, 750 N.E.2d 1114.
{¶ 21} Here an attorney accepted at least three retainers and failed to take any legal action on behalf of his clients, misrepresented facts to his clients, and failed to cooperate in the disciplinary process. The only reason cited by the majority for making an exception to our consistent sanctions for those attorneys who have engaged in conduct similar to that of respondents is that he has a “long career in the legal profession.” That is a new standard. I can only hope that this is the sole case in which it will be applied as the reason for such leniency.
{¶ 22} We should adopt the recommendation of the Board of Commissioners on Grievances and Discipline and issue an indefinite suspension to assure those who use the services of lawyers in Ohio that we are serious about our responsibility to appropriately sanction those lawyers who breach the rules of ethical conduct. Respondent’s pattern of misconduct should require that upon his application for readmission, he be required to meet the standards of Gov.Bar R. V(10)(C) rather than the less stringent requirements of Gov.Bar R. V(10)(A). For these reasons, I respectfully dissent and would indefinitely suspend the respondent from the practice of law.
O’Connor, J., concurs in the foregoing opinion.